Title: Alexander J. Dallas to John Payne Todd, 29 March 1816
From: Dallas, Alexander J.
To: Todd, John Payne


                    
                        Dr. Sir,
                        
                            29 Mar: 1816
                        
                    
                    Be so good as to let me know, as soon as you can,
                    What is the amount of repairs and rent, which the President has paid for his House, since the conflagration?
                    What is the rent for the current year?
                    I have promised the Committee of Ways & Means information on the subject this morning. Yrs. with great regard
                    
                        A. J. Dallas
                    
                